     Case 3:20-cv-00979-MHL Document 3 Filed 02/18/21 Page 1 of 1 PageID# 23




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

DEIDRA BYRD,

        Plaintiff,

v.                                                   Civil Action No. 3:20cv979

ELLEN MARIE HESS, et al.,

        Defendants.

                                            ORDER

        On December 28, 2020, the Court issued an Order directing Plaintiff Deidra Byrd to file

the correct in forma pauperis form and an amended complaint no later than February 1, 2021.

(ECF No. 2.) To date, the Court has not received a revised in forma pauperis application or an

amended complaint from Ms. Byrd. There being no response to the Order, the Court DENIES

Ms. Byrd’s Motion to proceed in forma pauperis. (ECF No. 1.)

        Due to Ms. Byrd’s failure to comply with the guidance in the Court’s December 28, 2020

Order, the Court DISMISSES Ms. Byrd’s case WITHOUT PREJUDICE for failure to prosecute.

See Fed. R. Civ. P. 41(b).

        The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff.

        It is so ORDERED.

                                             ________________/s/___________________
                                             _______
                                                  _____________________/s
                                                                       /s/___________________
                                                                                            ______
                                             M Hannah
                                             M.  Han
                                                  anna
                                                   nnnaah L
                                                          La
                                                          Lauck
                                                             auucck
                                             United States District Judge
Richmond, Virginia
Date: February 18, 2021
